UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-4292



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


FELECITAL VALLADARES,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-03-703)


Submitted:    July 11, 2005                  Decided:   January 24, 2006


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. Reckenbeil, HODGE LAW FIRM, P.A., Spartanburg, South
Carolina, for Appellant. Isaac Louis Johnson, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Felecital Valladares appeals from her conviction and

sentence entered pursuant to her guilty plea to conspiracy to

possess with intent to distribute cocaine and marijuana.          Her

counsel has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious issues

for appeal, but raising the issue of whether the Fed. R. Crim. P.

11 hearing was properly conducted.      Valladares was informed of her

right to file a pro se supplemental brief, but she has not done so.

            In district court, Valladares did not challenge the

voluntariness of her plea or the adequacy of the court’s Rule 11

hearing.    Accordingly, this claim is reviewed for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).       A

plea is presumed to be final and binding if the Rule 11 hearing is

adequate.   United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir.

1995).     We find that the record establishes that the Rule 11

hearing was adequate and that the district court did not err in

accepting Valladares’ plea.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Valladares’ conviction and sentence.

This court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,


                                - 2 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -